Citation Nr: 1714749	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-15 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee degenerative joint disease had its onset in service.


CONCLUSION OF LAW

The Veteran's right knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the February 2017 Board hearing, the Veteran testified that he had continual problems with his knee since 1962.  He testified that he injured his right knee in service when he fell into a crater caused by an exploded ordnance detonated by engineers that was left over from a training exercise.  See February 2017 hearing transcript, p.3-4.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

During the appeal period, VA treatment records show a diagnosis of right knee degenerative joint disease.

The Veteran's service treatment records show pain in the left knee in service in January 1962.  However, the Veteran testified that his service treatment records incorrectly showed injury to his left knee, rather than his right knee, and that he did not injure his left knee in service.  See February 2017 hearing transcript, p. 13.  The Veteran's spouse testified that she had been married to the Veteran for 54 years and he had trouble with his knee since she met him one month after his discharge from service.  See February 2017 hearing transcript, p.6-8.  

The Board finds the testimony of the Veteran and his spouse regarding the onset of the Veteran's symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right knee degenerative joint disease is warranted.


ORDER

Service connection for right knee degenerative joint disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


